Luke, J.
Where a person operating his business on his own place, located in Bibb County, and without the limits of the City of Macon, and engaged in selling mineral water drawn and bottled from a well on said place to parties both without and within the State of Georgia, delivers such water on orders to customers within the limits of said city on a truck; and where an ordinance of said city provides as follows: “No delivery-wagon tag shall be sold or issued to any person not a licensed dealer doing business within the city limits. Merchants or others doing business outside the city limits, delivering goods in the city, must take out dray license for each wagon so used.” Held:
1. That said mineral water was not a farm product within the meaning of section 1851 of the Code of 1910/ and that the requirement of said ordinance as to taking out a license was applicable to plaintiff in error.
2. That the fact that plaintiff in error drew and bottled said water from a well located on his own land, and that he was also engaged in raising *584truck, chickens and ducks, which were also delivered by means of said truck, did not relieve him. from procuring the “dray” or occupation license as required by said ordinance.
Decided July 13, 1926.
J. M. Hancock, for plaintiff in error.
Harry S. Sirozier, Grady Gillon> contra.
3. That the conviction of plaintiff in error in- the recorder’s court of the City of Macon was sustained by the evidence; and that the judgment of the court sustaining the finding of the recorder and overruling the certiorari was correct. The conclusion reached in this case is sustained by the reasoning in Davis v. Macon, 64 Ga. 128 (37 Am. R. 60). In the case of Gunn v. Macon, 84 Ga. 365 (10 S. E. 972), the court stated in substance that had Gunn carried on a regular business of selling wood in the city he would have been subject to the license tax. The decision in the Gunn casé does not conflict with our decision in this ease.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.